Case 8:18-cv-01070-WFJ-CPT Document 62 Filed 06/21/19 Page 1 of 1 PagelD 904

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

CHRISTOPHER CARNEGIE, individually
and on behalf of all others similarly situated,

Plaintiff, Case No. 8:18-CV-01070-02-CPT

Vv.

FIRST FLEET, INC. OF TENNESSEE
d/b/a FIRST FLEET, INC.

Defendant.
/

ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR AWARD OF CLASS
REPRESENTATIVE SERVICE AWARDS,
ATTORNEYS’ FEES, AND COSTS

UPON DUE AND CAREFUL CONSIDERATION of the procedural history of this
case, together with the Plaintiff's counsel’s written submission, it is ORDERED AND
ADJUDGED that the Plaintiff's Unopposed Motion for a Class Representative Service Award,
Attorneys’ Fees and Costs, is GRANTED. Plaintiff's counsel is awarded a fee consisting of
one-third of the common fund and costs totaling $4,716.94. The named Plaintiff, Christopher

Carnegie, is awarded an incentive award of $10,000.
st

DONE and ORDERED this 2/ day of June, 2019.

[ ——
UNITED STA ISTRICT JUDGE

Honorable William F. Jung

 

 

Copies to:
Counsel of Record
